ACCEPTED
                                                                                        04-14-00829-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   4/7/2015 12:22:28 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK


                             No. 04-14-00829-CV

                                                                      FILED IN
                     IN THE COURT OF APPEALS     4th COURT OF APPEALS
                                                  SAN ANTONIO, TEXAS
            FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                                                 4/7/2015 12:22:28 PM
                          AT SAN ANTONIO
                                                                KEITH E. HOTTLE
                                                                     Clerk


                      Western Rim Property Services, Inc.,
                                                         Appellant,

                                       v.

                              Paula Bazan-Garcia,
                                                         Appellee.



    ON APPEAL FROM THE COUNTY COURT AT LAW NO. CC# 03 OF
         BEXAR COUNTY, TEXAS, CAUSE NO. 2014CV01064



                 AGREED MOTION TO DISMISS APPEAL


BAKER BOTTS L.L.P.                          ESPINOZA LAW FIRM, PLLC
Jennifer M. Trulock                         Javier Espinoza
State Bar No. 90001515                      State Bar No. 24036534
Stephanie F. Cagniart                       Josue Garza
State Bar No. 24079786                      State Bar No. 24072737
2001 Ross Avenue, Suite 600                 503 E. Ramsey, Suite 103
Dallas, Texas 75201-2980                    San Antonio, Texas 78216
(214) 953-6500                              (210) 229-1300
(214) 953-6503 (Facsimile)                  (210) 229-1302 (Facsimile)
jennifer.trulock@bakerbotts.com             josue@espinozafirm.com

ATTORNEYS FOR APPELLANT                     ATTORNEYS FOR APPELLEE
WESTERN RIM PROPERTY SVCS, INC.             PAULA BAZAN-GARCIA


                                       1
      Pursuant to Texas Rules of Appellate Procedure 42.1(a)(2)(A) and 43.2(f),

Defendant-Appellant Western Rim Property Services, Inc. (“WRPS”) and

Plaintiff-Appellee Paula Bazan-Garcia (“Bazan-Garcia”) file this Agreed Motion

requesting that the Court dismiss the pending appeal without prejudice because the

parties have agreed to proceed in arbitration.

                                 BACKGROUND
       Bazan-Garcia filed a Petition against WRPS in Bexar County Court of Law

on July 1, 2014. CR 9. In response, WRPS moved to compel arbitration of Bazan-

Garcia’s claims, pursuant to two arbitration agreements between the parties. CR

16. The trial court denied WRPS’s motion on November 10, 2014. CR 144.

      WRPS timely filed this accelerated interlocutory appeal on November 24,

2014. CR 156–57. The parties completed briefing for the appeal on February 9,

2015. On March 17, 2015, the Clerk issued notice that the cause was set for formal

submission on the briefs before this Court on April 7, 2015.

                                     MOTION
      Parties may voluntarily dismiss an appeal. Tex. R. App. P. 42.1. “In

accordance with an agreement signed by the parties or their attorneys and filed

with the clerk, the court may render judgment effectuating the parties’ agreement.”

Tex. R. App. P. 42.1(a)(2)(1). The court of appeals’ authority includes the power

to dismiss an interlocutory appeal without prejudice. See, e.g., Franco v. Sanchez,



                                          2
Case No. 04-15-00053-CV, 2015 WL 1244868, at *1 (Tex. App.—San Antonio

Mar. 18, 2015, no. pet. h.) (citing Tex. R. App. P. 42.1(a), 43.2(f)).

      In this appeal, WRPS asked the Court to reverse the trial court’s order

denying WRPS’s motion to compel arbitration, and to direct the trial court to

compel arbitration of all of Bazan-Garcia’s claims in accordance with the parties’

arbitration agreements. The parties have now resolved that dispute by agreement.

On April 6 and 7, 2015, the parties executed an Agreement to Proceed in

Arbitration (the “Agreement”), in which Bazan-Garcia agreed to abate the case

currently pending before the trial court and to pursue all of her claims against

WRPS in arbitration, including any challenges to the validity and enforceability of

the parties’ arbitration agreements. A copy of this Agreement is attached to as

Appendix 1.

      In accordance with their Agreement to Proceed in Arbitration, the parties

request that this Court dismiss this appeal without prejudice because the parties’

Agreement resolves the disputes raised in this interlocutory appeal.

                              PRAYER FOR RELIEF
      For the foregoing reasons, the parties respectfully request that the Court

dismiss this appeal without prejudice, with each party to bear its respective costs

and attorneys’ fees.




                                           3
Agreed to and submitted this 7th day of April, 2015.



BAKER BOTTS L.L.P.                          ESPINOZA LAW FIRM, PLLC


By: /s/ Jennifer M. Trulock                 By: /s/ Josue Garza
   Jennifer M. Trulock                         Javier Espinoza
   State Bar No. 90001515                      State Bar No. 24036534
   2001 Ross Avenue, Suite 600                 Josue Garza
   Dallas, Texas 75201                         State Bar No. 24072737
   (214) 953-6500                              503 E. Ramsey, Suite 103
   (214) 953-6503 (Facsimile)                  San Antonio, Texas 78216
   jennifer.trulock@bakerbotts.com             (210) 229-1300
                                               (210) 229-1302 (Facsimile)
   Stephanie F. Cagniart                       josue@espinozafirm.com
   State Bar No. 24079786
   98 San Jacinto Blvd, Ste 1500               ATTORNEYS FOR APPELLEE
   Austin, Texas 78701                         PAULA BAZAN-GARCIA
   (512) 322-2500
   (512) 322-2501 (Facsimile)
   stephanie.cagniart@bakerbotts.com

  ATTORNEYS FOR APPELLANT
  WESTERN RIM PROPERTY SVCS, INC.




                                        4
                       CERTIFICATE OF SERVICE
            I hereby certify that on April 7, 2015, a copy of the foregoing was
served by the Court’s CM/ECF electronic service and by electronic mail on the
following parties:

            Javier Espinoza
            Josue F. Garza
            The Espinoza Law Firm, PLLC
            503 E. Ramsey, Ste. 103
            San Antonio, Texas 78216
            210-229-1302 (Facsimile)
            josue@espinozafirm.com

                                    /s/ Stephanie F. Cagniart
                                    Stephanie F. Cagniart




                                      5
APPENDIX 1
                                                        To: • 12106913684      Fax:   ~1 210SQ1~51l4       Page 3   orr.No . 2381 10 ::i~P . 2/4
From: The   'A pI, 6. 201 ")c:;: 1·.38PM02




                                             AGREEMENT TO PROCEED IN ARBITRATION
                                      This Agreeme.11t to Proceed in Arbitration ("Agreement") is made by and
                    between Pa.uln Bazan-Garcia. ("Bazan-Garci~'') and Western Rim Property Servioes ("WRPS'')
                  . (colleoti.vely, ~'the Partiesn), on the following terms;

                                                                    :@Cll'AJ;S
                                WHEREAS, Bazan-Garcia· wishes to pt.usue certain claims that she as.serted
                   against WRPS in the Origi11a1 :Petition and Fi1-s1 Amended '.Petjtion filed in .8taan-Garcia v.
                   WBst~rn Rim Property Services• .lnc., Case No. 2014CV01064, County Court at Law #03, Bexa:t
                   County, 'Texas (the "Case"); and
                                  WHEREAS, WRPS contends that BB.Zilll-Garcia1s claims are 'subject to
                  arbitration, and has filed an appeal to enforce the patties• arbitration agreements ~n Westem Rim
                  Property Services, lna. v. Bazan.-Garciaj Case No. 04-14-00829-CV, Fourth Court of Appeals
                  District (the ''Appeal'~). which is curr~ntly set for furmal submission on the briefs befol'e the .
                  Court of Appeals on April 7, 2015; and .

                                  WHEREAS, the Parties> l'eoogni.zing the expense1 inconvenience and ti.mo
                   consumption in.volvod for the Parties and the Court of Appeals in resolving fue Appeal, have
                   agreed that the Appeal should be dismissed, that the Case should be abated~ and that Bazan~
                   Garcia mLiSt prn;sue her claims against WR.PS In arbitration.

                                NOW. niEREFORE. fo:r and in consideration of the promises, covenants and
                  undertakings set forth herein, Bazan~Garcia and WR.PS agree as follows:

                                     1.      \VRPS covenants find agrees that within. tWo (2) busine.!ls- days of the
                   Effective Date of this Agreement, W.RPS will. file· an Agreed Motion on behalf of the PaJ:ties in
                  'the Coui-t of Appeals. The Agreed Motion will request that the Co»rt of Appeals dismiss the
                   Appeal without prejuclice., with each party t.o ~ear its respective cos~ and attorneys' fees. The
                   Parties e~pressly agree that the County Court•s Order has no ptecedential effect io. th:is or any
                   other di.spute between tb.e Parties. By agreeing to di&rriiss the Appeal, WRPS does not conoede
                   that the Colll.'lty Court's Order :-vas ern:rect, lllld maintah1s that the P.t!l.rlie.s' arbitrE\.tion agreements
                   are valid and enfurce1:1.blo between, tbe Parties> &nd Bazan-Garcfo maintains her position that the
                   arbit:mtion agreeme.at is unconscionable and does not waive her right assert this argument to an
                  arbitrator.                                                                          ·
                             .    2.      Bazan-Garcta ~oveoants and agrees that within seven (7) days after t11e
                  date on which the Court of Appeals issues an Order dismissing the Appeal, Baza:o.·GaI'eia w111
                  file a motion to abate the Case in state court, pending resolution of the arbitration.
                                  3.       Baza.i.).-Gat·cia covenants and agrees to pursue any cla\ms against WR.PS in ·
                  arbitration, pursuant to tbe arbitration agreements referenced in .WRPS's Opening Brief in. the.
                  Appe!il as App. 3 (Arbitration Agreement) and App. 13 (Employee Handbook), and in
                  acoordance Vtith the Employment Atbitratlon Rules of the American Arbitration Association
                  (('AAA'"), E!Vailable to the pubBc through AAA's website. Bazan-Garcia covenants and agrees to

                  'Page'1 of3
                   Agreeanept ti) Proceeg in Arbftratigp.
                                   Io: +1210!iS13b84       F&Y: + 1 2 10591~5(14




file hei: dein.@d for arbitration within sixty (60) days after the date on which the CoW1ty Co"Urt
abates the Case. Tbe Parties agree Bazsu~Garo'ia has the right to challenge the enforceability of
those agteeme11ts in arbitration.

                4.      The Effective Date of the Agreement is the date by which the Agreement
hns been, sigtted by both. Parties or their authorized represe11tatives.
                                                       '                                .
                5.      nus Agreement shall inure to the benefit of and           be binding upon the
Parties> .their a.g~ts an.d representatives. the h~rs,        successors and assigns of the respective
parties.


AGREED to by:
                                                                                                           I
                                                                                                         .I
                                                                                                         . I:
Panla B.azan~Garcla:




Page2 of3
Ai!:eement t:o.J,!roceed in Arbitratio~
Wes tern Rim Property Services:



By:

Its:
        cM
        ~e k
             of/;fa //JU£,    {I' , LL-(,   ~ ~f~
Date: